Citation Nr: 1828736	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  13-25 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a October 2010 and a June 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  A July 2013 rating decision increased the initial rating to 70 percent.  However, as that increase does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The claim for entitlement to an initial rating in excess of 70 percent for PTSD, is remanded to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  An April 2010 rating decision denied service connection for a low back disability and a bilateral foot disability.  The Veteran was informed in writing of the adverse decision and his appellate rights in April 2010.  The Veteran filed a notice of disagreement in October 2010.  The Statement of the Case instructed the Veteran to submit a VA Form 9 within 60 days to formalize the appeal or the appeal would be closed.  The Veteran did not respond to the request and the April 2010 decision became final.

2.  New and material evidence has not been received since the final April 2010 rating decision denial of service connection for a low back disability.

3.  New and material evidence has not been received since the final April 2010 rating decision denial of service connection for a bilateral foot disability.                                                                                                                                                                                                                                                                 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C. § 5108 (2012);  38 C.F.R. § 3.156(a) (2017).  

2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a bilateral foot disability.  38 U.S.C. § 5108 (2012);  38 C.F.R. § 3.156(a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor representative has raised any issues with the duty to notify or duty to assist.  The Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

New and Material Evidence

VA will reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2017).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

An April 2010 rating decision denied service connection for a low back disability and bilateral foot disability.  At that time service medical records did not show any complaints of, treatment for, or diagnosis of a low back disability or a bilateral foot disability during military service.  The Veteran had not alleged a particular in- service incident, but did assert that Agent Orange exposure played a role in the development of the alleged low back and bilateral foot disabilities.  The basis of the denial was lack of evidence showing that any current low back disability or bilateral foot disability was related to service.  Following that denial the Veteran did not initiate an appeal, and the decision became final.  38 U.S.C. § 7105(b) (2012); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2017). 

The Veteran initiated a request to re-open the claim for a low back disability and bilateral foot disability in May 2012.  Evidence received since the April 2010 rating decision includes VA treatment records related to hemorrhoids, the Veteran's mental health, peripheral neuropathy, and diabetes.  

Based on a review of the record, the Board finds that even though the additional evidence is new, it does not address an unestablished fact needed to substantiate the claim for service connection for a low back disability or a bilateral foot disability.  The Board notes that during a May 2015 VA examination, the Veteran complained of a burning sensation in his feet.  However, this does not establish a fact necessary to re-open the claim for bilateral foot disability.  Since the evidence does not meet the definition of material evidence, it does not satisfy the low threshold for reopening a claim. 

As new and material evidence has not been received, the petition to reopen the claim for service connection for a low back disability and a bilateral foot disability is denied.


ORDER

New material evidence has not been received to reopen a previously denied claim of entitlement to service connection for a low back disability and the appeal is denied.

New material evidence has not been received to reopen a previously denied claim of entitlement to service connection for a bilateral foot disability and the appeal is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

The Veteran contends that his PTSD warrants a rating in excess of 70 percent.  More specifically, the Veteran states that his PTSD symptoms impact his daily activities and medication has not helped.  In a January 2011 statement the Veteran stated that he was suffering from depression, suicidal thoughts, and anger which affected his ability to "deal with others."  Following the July 2013 increase to 70 percent for PTSD, the Veteran submitted a September 2013 statement indicating that his symptoms were worse than contemplated by the 70 percent rating.

The Board finds that the Veteran has not been provided a PTSD examination since June 2013 and based on the September 2013 statement and the April 2018 Appellant's Brief, the severity of the disability may have changed since that examination.  Therefore, a more contemporary examination is needed to determine the current severity of PTSD.

Clinical documentation dated after May 2015 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 


Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from May 2015 to present.  

2.  Schedule the Veteran for a VA examination to determine the current severity of PTSD.  The examiner should provide a full multi-axial diagnosis.  The examiner should review the claims folder and note that review in the examination report.  A rationale for all opinions should be provided.  The examiner should indicate the degree of social and occupational impairment due to the PTSD, and should describe the symptoms resulting in those levels of impairment.  The examiner should specifically state whether or not total occupational and total social impairment are shown.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


